Citation Nr: 1428023	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION
 
Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted based upon service incurrence.  He maintains that he was a mortar man and was exposed to a great deal of acoustic trauma while serving in Vietnam.  He also alleges that while in battle, he was shot in the helmet by a sniper and became disoriented.  While riding in a tank, his tank hit a mine and he was thrown from the tank.  

A review of the record reveals the Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran's enlistment examination showed that the Veteran underwent a hearing examination with automated equipment which indicated moderate hearing loss of the left ear at 4000 Hz.  

Concerning the Veteran's enlistment audiogram, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization  (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385  is based on ISO units.  The military audiogram in the instant case conducted in September 1966  must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being to add 15 decibels at 250 and 500 hertz and 5 decibels at 4000 hertz.  
 
With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, then operates to establish when a hearing loss can be service connected. Hensley  at 159.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, when considering the conversion from ASA to ISO units, the auditory threshold at 4000 hertz was 45 decibels, in the Veteran's left ear, indicating impaired hearing of the left ear at service enlistment.  

In cases of pre-existing disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

VA bears the burden to rebut the presumption of aggravation in service through a showing of clear and unmistakable evidence.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013).  

Additionally, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538   (1996).  

As to the Veteran's left ear hearing loss, the issue of aggravation of a preexisting condition was not addressed by the RO.  Moreover, the Veteran testified at his Travel Board hearing, and presented affidavits from a comrade in service, a coworker who began working with him immediately after service, and his brother, all who indicated that the Veteran had impaired hearing immediately after service to this date.  The Veteran also indicated that he underwent a hearing examination for Bell Telephone immediately after service, and he failed the hearing test.  Consideration of these affidavits as well as the Veteran's testimony at hearing should have been considered in connection with the claim, especially after the March 2010 VA examiner indicated, in pertinent part, that he was unable to give an opinion as to the etiology of the Veteran's present hearing loss without resorting to speculation.  As a result, if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2013).  This opinion is inadequate in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical treatment received for bilateral hearing loss since July 2011.  Copies of medical records from all treatment providers identified should be obtained and associated with the claims file.  

2.  Following completion of the above, the Veteran should be afforded a VA audiology examination, by an examiner other than the March 2010 examiner, if possible.  All indicated studies should be performed.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was incurred in or aggravated by active service (consider each ear separately).  

Specifically as to the Veteran's left ear hearing loss, the examiner must opine as to whether the left ear hearing loss was aggravated (permanently increased in severity beyond the natural progress of the disorder) during service 

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.  

The examiner should consider the Veteran's hearing testimony, the statements of his service comrade, co-worker, and brother, and any other evidence, medical or otherwise which is pertinent to the claim.  The Veteran served as a mortar man in Vietnam and received the Combat Action Ribbon.  Acoustic trauma is conceded in this case.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

